department of the treasury internal_revenue_service washington d c date number release date wta-n-113132-00 cc pa apjp b3 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah butler assistant chief_counsel procedure adminstration subject accrual of overpayment interest field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x x’s representative year year year year year year year year year year year year year legend continued dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg issue whether the service must pay overpayment interest from march year to march year pursuant to sec_6611 where the overpayment resulting from certain carrybacks is designated by the taxpayer as an advance_payment of estimated_tax before the overpayment was needed to satisfy taxpayer’s estimated_tax liability conclusion where the taxpayer designates an overpayment resulting from certain carrybacks as an advance_payment of estimated_tax for a succeeding taxable_year that payment is considered as a voluntary anticipatory remittance thus the taxpayer would not be entitled to interest on the overpayment from march year through march year facts in year the taxpayer incurred a net_operating_loss nol of approximately dollar_figurea a form_1120 was filed on march year for the year taxable_year on that same date the taxpayer filed a form_1139 first form for the year taxable_year that carried back dollar_figureb of the dollar_figurea nol as follows taxable_year nol_carryback amount decrease in tax_year year year total dollar_figurec dollar_figured dollar_figuree dollar_figureb dollar_figuref dollar_figureg dollar_figureh dollar_figurei as noted in the table above the dollar_figureb carryback decreased tax by approximately dollar_figurei which resulted in an overpayment of dollar_figurei that was refunded to the taxpayer the remaining dollar_figurej of the dollar_figurea nol was available to be carried forward to the year taxable_year but the taxpayer did not carry this amount forward because the income_tax return for that year was not yet due to be filed in december year the taxpayer filed a second form_1139 second form for the year taxable_year which recharacterized approximately dollar_figurek of the dollar_figurea nol as a specified_liability_loss sll under sec_172 and carried the sll back years the dollar_figurek sll carryback amount consisted of the dollar_figurej unused portion of the nol from the first form_1139 and a dollar_figurel portion of the dollar_figuree nol which had previously been carried back to year on the first form_1139 the effect of the second form_1139 on year sec_1 through can be summarized as follows taxable_year nol_carryback amount decrease in tax_year year year year total dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figurek dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu as noted in the table above the dollar_figurek carryback decreased tax by approximately dollar_figureu which created an overpayment of dollar_figureu however because the taxpayer shifted dollar_figurel of the nol from year to year sec_1 through and due to a dollar_figurev payment of alternative_minimum_tax for year there was an dollar_figurex increase in tax for year the end result was a decrease in tax of approximately dollar_figurey dollar_figureu minus dollar_figurex and an overpayment in that amount the taxpayer requested a refund of dollar_figurew and elected to credit the dollar_figureff remaining overpayment amount to its year estimated_tax payments it should be noted that the remaining dollar_figurez of the dollar_figurea nol which was previously carried back to year and was unchanged by the second form_1139 due to the filing of the second form_1139 there was no remaining nol from year to be carried forward to year the revenue agent’s proposed adjustments disallow the sec_172 carryback claimed on the second form_1139 which created deficiencies in year sec_1 through however as a result of the disallowance of the sec_172 carryback a dollar_figureaa portion of the year nol was available to the taxpayer which it chose to carry forward to year as a result of the second form_1139 general business credits became available in year through and were carried back to prior taxable years these amounts are of relatively insignificant value and are not included for the purpose of simplifying the discussion the dollar_figurea nol for year was adjusted to account for disallowance of bad_debt expenses from a prior year and reduced by dollar_figurebb the remaining dollar_figurecc dollar_figurea minus dollar_figurebb was carried back to year dollar_figuredd and year dollar_figureee and carried forward to year dollar_figureaa the taxpayer contends that overpayment interest should accrue on a dollar_figuregg portion of the dollar_figureff overpayment credited to its year estimated_tax payments from march year through march year the taxpayer cites sec_1 c for the proposition that overpayments resulting from the carryback of losses earn interest from the due_date of the return year for the year generating the loss_year and argues that overpayment interest should begin to accrue on march year alternatively the taxpayer cites to sequa corporation v united_states ustc big_number s d n y which sets forth the use of money rule and argues that overpayment interest should begin to accrue on march year because the overpayment was money held by the government for which no corresponding tax_liability was due law and analysis the taxpayer has characterized these facts as involving the use of money analysis as articulated in 36_fedclaims_680 acq aod cc-1997-008 and sequa corporation v united_states ustc big_number s d n y summary_judgment granted by dismissed by ustc big_number s d n y the facts in the instant case however are distinguishable from may dept stores and sequa in two respects first this case involves the taxpayer’s right to overpayment interest under sec_6611 unlike may dept stores and sequa which involved the government’s right to underpayment interest under sec_6601 second the overpayments of tax applied in the instant case are not credit elects from one taxable_year to the succeeding year as permitted under section sec_6402 instead the plaintiff has designated overpayments resulting from taxes paid prior to march year as an advanced payment of the estimated_tax liability for year in may department stores the taxpayer elected to credit an overpayment shown on its tax_return to the succeeding year’s estimated_tax liability but did not attach a statement to its return indicating the installment to which the service should credit the overpayment a deficiency was determined for the taxpayer’s tax_year and interest was assessed by the service on the deficiency from the due_date of the first installment in accordance with revrul_84_58 1984_1_cb_254 however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments of estimated_tax due for the court of federal claims agreed with the taxpayers and held that interest on the deficiencies did not begin to accrue prior to the due_date of the third installment of estimated_tax notwithstanding the government's application of it appears the taxpayer intended to cite sec_1 e which addresses refunds of income_tax caused by a carryback the overpayments to the first installments of estimated_tax for the succeeding tax years to the extent the taxpayers had made sufficient payments to avoid the estimated_tax penalty under sec_6655 for the first and second installments of estimated_tax without the application of the overpayments the court relied on the use of money principles in concluding that the taxpayers were entitled to offset their deficiencies by their overpayments during the period between the first and third installments of estimated income_tax fed cl pincite the court found that the purpose of sec_6601 is best served if interest begins to accumulate when a tax becomes both due and unpaid a taxpayer who timely pays his taxes is not penalized when the government erroneously refunds those monies rather the taxpayer is charged interest only for the time he had the use of funds which rightfully belonged to the united_states id pincite citing avon products inc v united_states 588_us_342 2nd cir in the instant case the taxpayer has not been assessed underpayment interest under sec_6601 but is requesting interest on overpayments resulting from taxes paid prior to march year if the taxpayer had elected to have an overpayment shown on its year return credited against its estimated_tax liability for the next year under sec_6402 as was the case in may dept stores the regulations would expressly preclude the payment of interest on such overpayment sec_301_6611-1 provides if the taxpayer elects to have all or part of the overpayment shown by his return applied to his estimated_tax for his succeeding taxable_year no interest shall be allowed on such portion of the overpayment credited and such amount shall be applied as a payment on account of the estimated_tax for such year or the installments thereof see also sec_301_6402-3 which includes this same provision the validity of these regulations and of the principle they establish has been upheld by several courts including the second circuit and the court of claims avon products inc v united_states f 2d pincite citing 572_f2d_839 ct_cl 462_f2d_1139 ct_cl the taxpayer has designated overpayments resulting from taxes paid prior to march year as an advanced payment of the estimated_tax liability for year the taxpayer apparently believes that to the extent its designation was not a credit election under sec_6402 the regulation is inapplicable to its case and that the use of money principles articulated in avon products and may dept stores are applicable however as the court noted in avon products overpayment interest is not the equivalent to underpayment interest and a taxpayer initially overpaying taxes has no one to blame but himself f 2d pincite the court went on to state that if the taxpayer asks the government to treat the overpayment as a contribution to his tax for a succeeding taxable_year it is reasonable to consider that payment as a voluntary anticipatory remittance and that the taxpayer would not be entitled to interest on the overpayment id citing 226_fsupp_694 s d n y aff’d 338_f2d_499 2d cir sec_6611 provides that with respect to advance_payments of tax sec_6513 with the exception of sec_6513 shall be applicable in determining the date of payment for purposes of calculating overpayment interest sec_6513 provides that an advance_payment of tax shall be considered as paid on the last day prescribed for payment of tax and sec_6513 provides that any amount_paid as estimated income_tax for any taxable_year shall be deemed to have been paid on the last day prescribed for filing the return under sec_6012 for such taxable_year without regard to an extension of time for filing thus overpayment interest would not accrue on an advance_payment of tax made by the taxpayer for its year taxable_year until march year unextended return_due_date for year please call if you have any further questions by george e bowden special counsel cc pa
